 
Exhibit 10.1
 
CONSULTING SERVICE AGREEMENT


THIS CONSULTING SERVICE AGREEMENT (“AGREEMENT”) is made as of the February 16,
2007, by and between PacificNet Strategic Investment Holdings Limited, a company
registered in the British Virgin Islands, with its primary office located at Rm.
2309, Tower A, TimeCourt, No.6 Shuguang Xili, Chaoyang District, Beijing, China
100028 (“PacificNet” or “Company”); and "Daniel Ho Wing Lui" (“Executive”).
 
WHEREAS, PacificNet desires to engage Executive, and Executive is willing to
accept such engagement upon the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises and of the agreements
hereinafter contained, the parties agree as follows:


1. Position and Duties. The Company hereby affirms its engagement of Executive
as its full time Chief Financial Officer, to perform the duties and functions as
are specified by the Company’s Articles of Incorporation and ByLaws, under the
authority of the Board of Directors as selected and approved by the majority of
the shareholders.
In addition to performing the duties and exercising the powers in connection
with the business of the Company which the Board of Directors may from time to
time assign to the Executive, the Executive shall further exercise the power and
the business of any associated and/or subsidiary companies of the Company and/or
the parent company of the Company, PacificNet Inc., as may be requested by the
Board of Directors from time to time.
Executive hereby accepts such continued engagement and, during the Consulting
Term shall perform his duties (as set forth herein) in a diligent, trustworthy,
loyal, businesslike and efficient manner, all for the purpose of advancing the
business of the Company and increase shareholder value.


2. Term. The commencement date of this full time CONSULTING SERVICE AGREEMENT is
March 1, 2007, and shall continue on for a term of three (3) years, or until he
resigns or is terminated in accordance with Section 5 of this AGREEMENT.


3. Compensation. As compensation for his services, Executive shall receive the
following compensation, expense reimbursement and other benefits:
 

a.
Base Salary. For all services rendered by Executive pursuant to this AGREEMENT,
the Company shall pay Executive an annual salary of US$120,000. Such annual
salary shall be paid once per month in equal installments in USD or HKD.

 

b.
Performance Based Stock Options. Executive shall be entitled to:

 

i)
Annual Stock-Option Grant: 60,000 ISO options over according to the Company’s 5
year vesting period.

 
ii)
Additional Stock-Option Grants: (I) Annual options that ONLY vest if PACT share
price reaches US$10 during the first 12 months of engagement.

 

c.
Annual Leave. Executive shall be entitled to paid annual vacation of twenty (20)
days.



4. Other Terms of Consulting Engagement. All other conditions of engagement will
be in accordance with the terms and conditions outlined in the Company's
Employment Handbook.


5. Termination.
 

a.
Termination Upon Notice. Executive’s engagement by PacificNet may be terminated
at the discretion of either the Board of Directors of the Company or Executive
by means of written notice given to the other at least 30 days prior to the
effective date of such termination. Executive’s engagement shall terminate
immediately in the event of Executive’s misconduct, death or “Disability”.

 

b.
Severance Pay: In the event of non-voluntary termination of engagement of
Executive from PacificNet within the first two years of the engagement,
Executive will receive 2 months of base salary as notice in lieu in addition to
regular accrued salary, plus any stock option grants will automatically fully
vest.

 

--------------------------------------------------------------------------------



b.
Surrender of Records and Property. Upon termination of his engagement with
PacificNet, Executive shall deliver promptly to PacificNet all records,
documents, letters, memoranda, notes, notebooks, reports, data, tables,
calculations or copies thereof, which are the property of PacificNet.



6. General Provisions.
 

a.
Successors; Assignment. This AGREEMENT shall be binding upon and inure to the
benefit of PacificNet and its respective successors and assigns, and any entity
which purchases all or substantially all of the business assets of PacificNet,
and any such other entity shall be deemed “PacificNet” hereunder.

 
PacificNet has the right to assign payment of the compensation amount to one of
its overseas operating subsidiaries according to the location and service
provided by Executive. Company agrees that Executive shall have to right to
assign the compensation and terms of this AGREEMENT to a consulting company
designated by Executive. This AGREEMENT shall be binding upon and inure to the
benefit of Executive and its respective successors and assignees.
 

b.
Entire Agreement; Modifications. This AGREEMENT constitutes the entire agreement
between the parties respecting the subject matter hereof, and supersedes all
prior negotiations agreements with respect thereto, whether written or oral. No
provision of this AGREEMENT may be modified or waived except by a written
agreement signed by the parties hereto.

 

c.
Obligations and Benefits. The obligations and benefits set forth in this
AGREEMENT shall be binding and inure to the benefit of the respective parties
hereto and their personal representatives, successors and permitted assigns.

 

d.
Governing law. This AGREEMENT shall in all respects be interpreted, construed
and governed by and in accordance with the laws of Hong Kong and the parties
hereby submit to the non-exclusive jurisdiction of the Hong Kong courts.

 

e.
Severability. If any portion or portions of this AGREEMENT shall be, for any
reason, invalid or unenforceable, the remaining portion or portions shall
nevertheless be valid and enforceable.

 

f.
Counterparts. This AGREEMENT may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same AGREEMENT.



7. Non-Disclosure Agreement. Executive acknowledges the interest of the Company
in maintaining the confidentiality of information related to its business and
shall not at any time during the Consulting Engagement Term or thereafter,
regardless of the reason for or circumstances of termination of engagement,
directly or indirectly, reveal or cause to be revealed to any person or entity
the production processes, inventions, trade secrets, customers lists or other
confidential business information obtained by him as a result of his engagement
or relationship with the Company, except when authorized in writing to do so by
the Board of Directors of the Company; provided, however, that the parties
acknowledge that it is not the intent of this section to include within its
subject matter (i) information not proprietary to the Company, or (ii)
information which is in the public domain.


8. Notices. All notices and other communications under this AGREEMENT will be
sufficient if written and sent by registered or certified mail, return receipt
requested, in the case of Executive, to his residence as shown on the Company’s
records, and in the case of the Company, to its registered office.



--------------------------------------------------------------------------------


In Witness Whereof, this AGREEMENT has been executed as of the date first
written above.
 

--------------------------------------------------------------------------------

EXECUTIVE: Statement of Acceptance of Consulting Service Agreement by Executive
By signing this Statement of Acceptance of Consulting Service Agreement, I
hereby accept the above CONSULTING SERVICE AGREEMENT and agree to all the
Company’s standard conditions of employment in accordance with the terms and
conditions outlined in the PacificNet Employment Handbook, Non-Compete
Agreement, Non-Disclosure Confidentiality Agreement, Code of Conducts and Code
of Ethics. Furthermore, I hereby certify that all the personal, education
background, and employment history information provided in the attached job
application letter and resume is true and accurate to my best knowledge and may
be subject to verification. I agree to waive any future claim against PacificNet
or its member companies or officers/directors as a result of accepting this
CONSULTING SERVICE AGREEMENT. I agree to perform my best capability to fulfill
all the job duties for the position stated in this CONSULTING SERVICE AGREEMENT.


Executive’s Acceptance Signature:



Name: Daniel Lui Signature:  /s/ Daniel Lui
 
 

--------------------------------------------------------------------------------

 
PacificNet Approval Signature:




Signed by:  /s/ Victor Tong
Victor Tong, President


 